DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 20, 2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1 and 15, the prior art does not teach, suggest or render obvious the claimed electrical installation measuring system in combination as claimed including:
A control and measuring device configured to be installed on and electrically connected to an electrical panel of an electrical installation and configured to transmit command signals along a telecommunication link; and
A variable load device connectable to the electrical installation and configured to: receive said command signals from the telecommunication link; and assume a plurality of load configurations according to said command signals.
With regard to claim  8, the prior art does not teach, suggest or render obvious the claimed electrical installation measuring system in combination as claimed including:
A control and measuring device configured to be installed on and electrically connected to an electrical panel of an electrical installation,  wherein the control and measuring device comprises a first wireless communication circuit configured to transmit command signals along a telecommunication link; and
A variable load device connectable to the electrical installation and configured to: receive said command signals from the telecommunication link; and assume a plurality of load configurations according to said command signals.
With regard to claims 2-7, 9-14 and 16-20, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’ s attention is invited to the followings whose inventions disclose similar devices.
Norwood et al. (US 2019/0261067 A1) relates to systems and methods for acquiring and transmitting information about resource usage in residences and other buildings.  A system for providing information about electrical devices in a residence includes a power measurement device, an electrical device identification component, and a notification component. The power measurement device measures characteristics of electrical power in one or more electrical power lines in the residence. Based on the measured electrical characteristics, the electrical device identification component determines electrical signatures specific electrical devices at the residence that are receiving electrical power through the electrical power lines, associates the electrical devices with a device type, and groups the electrical devices into zones of the residence. Based on power consumption by the specific electrical devices, the notification component determines events or conditions associated with specific electrical devices (for example abnormal usage, device failure, excess power consumption). Notifications relating to at least one of the events or conditions associated with the specific electrical devices are provided to a person associated with the residence (for example, homeowner or other resident).  However, Norwood et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.
Nishimori et al. (US 6,946,847 B2) relates to an impedance matching device used between a high frequency power source and a load.  The impedance matching device is provided, for which the electric characteristics at an output terminal are accurately analyzed.  The matching device is provided with an input detector for detecting RF voltage and current at the input terminal, and an output detector for detecting RF voltage outputted from the output terminal.  The matching device also includes a controller for achieving impedance matching between a high frequency power source connected to the input terminal and a load connected to the output terminal.  The impedance matching is performed by adjusting variable capacitors based on the detection data supplied from the input detector.  When the impedance of the power source is matched to that of the load, the controller calculates the output impedance, RF voltage and RF current at the output terminal, based on the adjusted capacitances of the capacitors, a pre-obtained reactance-impedance data and the detection data supplied from the output detector.  However, Nishimori et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858